CALHOUN, Judge.
This is an appeal from an order of the district court of Harris county upon habeas corpus proceedings remanding appellant to the custody of T. A. Binford, sheriff of Harris county, T exas.
The record discloses that relator was convicted in the district court of Dickens county, Texas, of transporting intoxicating liquor and his punishment was assessed at one year in the penitentiary. The date of conviction being August 27, 1929, appeal being taken to this court, the judgment of the trial court was affirmed and mandate issued from this court on April 28, 1930, and filed in the trial court on May 2, 1930. On the 3rd day of August, 1931, for the first time a capias was issued by the clerk of the district court of Dickens county from said judgment, and on August 11, 1931, appellant was arrested by the sheriff of Harris county upon said capias. It was from this arrest and custody that the relator sought to be discharged.
It now appears from the motion of the state’s attorney filed herein that on the 30th day of Octotber, 1931, the Hon. R. S. Sterling, governor of the state of Texas, granted to the relator herein a full pardon for conviction and sentence under which the relator was being held by the sheriff of Harris county.
The matter herein having become moot, there is nothing for this court to consider and the appeal is therefore dismissed.

Dismissed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.